United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, HEADQUARTERS
FACILITY SERVICES, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0009
Issued: May 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 1, 2018 appellant filed a timely appeal from an August 3, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 3, 2018 decision, OWCP received additional evidence and appellant
submitted evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is
limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence not before
OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is
precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on April 4, 2018, as alleged.
FACTUAL HISTORY
On April 7, 2018 appellant, then a 63-year-old maintenance supervisor, filed a traumatic
injury claim (Form CA-1) alleging that, at 11:59 p.m. on April 4, 2018, he sustained head/skull
injuries when a radio cabinet fell off a wall and struck his head. He stopped work on April 5, 2018.
The employing establishment issued an authorization for examination and/or treatment
(Form CA-16) on April 5, 2018, which indicated that appellant was authorized to seek medical
treatment for injury to the skull/top of head.
In a statement dated May 23, 2018, D.D., a supervisor maintenance H2, related that at
approximately 12:22 a.m. on April 5, 2018, he heard a loud crash while he was taking radios from
employees. He felt something hit his lower calf, and he turned to see appellant holding his hands
over his head and running towards the door. He asked appellant if he was okay and observed that
a radio cabinet had fallen off the wall. D.D. checked on appellant to ensure he was not bleeding,
asked him if he was alright, and instructed him to go sit down and inform his manager what had
just occurred.
On May 29, 2018 appellant was seen by Dr. Carolyn A. Hammett, a Board-certified
internist, who indicated that appellant was receiving medical treatment. Dr. Hammett noted that
appellant was unable to work for the period May 1 through June 29, 2018.
In a development letter dated July 2, 2018, OWCP advised appellant that when his claim
was first received it appeared to be a minor injury that resulted in minimal or no lost time from
work. It noted that the employing establishment did not controvert continuation of pay or
challenge the merits of the case and payment of a limited amount of medical expenses was
administratively approved. However, the merits of the claim had not been formally considered
and appellant’s claim was being reopened because he had not returned to full-time work. OWCP
explained the additional factual and medical evidence needed and requested that he respond to a
factual development questionnaire. Appellant was afforded 30 days to submit the necessary
evidence.
In response to OWCP’s request appellant submitted an April 5, 2018 visit summary report
from Dr. Enoh E. Akpandak, Board-certified in family medicine, a May 1, 2018 progress note
from Dr. Hammett, physical therapy notes for the period May 2 through July 25, 2018 from
Thuy N. Plater, a physical therapist, a May 1, 2018 x-ray interpretation of the cervical spine, and
an April 5, 2018 computerized tomography (CT) scan of the brain.
In an April 5, 2018 report, Dr. Akpandak noted that appellant was seen for complaints of
neck pain. Appellant related that while he placing a radio into a cabinet at work the cabinet fell
on his head. Physical examination findings were provided. Dr. Akpandak diagnosed closed head
injury, headache, neck pain, work-related injury.

2

Dr. Hammett, in May 1, 2018 progress report, noted that appellant presented with a head
injury and that he was released to return to work that day. Appellant complained of neck pain
when turning his head to the right. Dr. Hammett assessed neck pain.
In progress notes dated July 9, 2018, Dr. Hammett diagnosed neck pain and provided
physical examination findings. In a verification of treatment form dated July 9, 2018, she indicated
that appellant was disabled from work from July 9 to 31, 2018.
By decision dated August 3, 2018, OWCP denied appellant’s traumatic injury, claim
finding that he had not submitted factual evidence sufficient to establish that the April 4, 2018
employment incident occurred, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6
Generally, fact of injury consists of two components that must be considered in conjunction with
each another. First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place, and in the manner alleged.7
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
An employee’s statement alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive evidence.9
Moreover, an injury does not have to be confirmed by eyewitnesses in order to establish the fact
3

Supra note 1.

4

J.R., Docket No. 18-1079 (issued January 15, 2019); C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A.
Contreras, 57 ECAB 364 (2006).
5

See C.R., Docket No. 18-1332 (issued February 13, 2019); S.P., 59 ECAB 184 (2007).

6
See S.W., Docket No. 18-1653 (issued March 12, 2019); C.C., Docket No. 17-1722 (issued July 5, 2018); B.F.,
Docket No. 09-0060 (issued March 17, 2009).
7

M.M., Docket No. 18-0769 (issued September 10, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB
137 (2005).
8

W.C., Docket No. 18-1651 (issued March 7, 2019); M.M., id.; John J. Carlone, 41 ECAB 354 (1989).

9

A.C., Docket No. 18-1567 (issued April 9, 2019); Gregory J. Reser, 57 ECAB 277 (2005).

3

that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.10 An employee has not met his or her burden of proof to establish
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim.11
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that the
April 4, 2018 employment incident occurred as alleged.
On his claim form, appellant indicated that, on April 4 2018, he sustained head/skull
injuries when a radio cabinet fell off a wall and struck his head. D.D., a witness to the incident
indicated that he was collecting radios from employees during the night shift of April 4 to 5, 2018
when he heard a loud crash and felt something hit his calf. He saw that a radio cabinet had fallen
off a wall and witnessed appellant holding his hands over his head. D.D. asked appellant if he was
okay and instructed him to first sit down and then tell his manager what had occurred. On the
reverse side of the claim form, the employing establishment indicated that the injury occurred in
the performance of duty.
The Board finds that appellant’s description of the incident on the Form CA-1 and the
witness statement from D.D. are sufficient to establish that the April 4, 2018 employment incident
occurred at the time and place, and in the manner alleged. Appellant provided a singular account
of the mechanism of injury that has not been refuted by any evidence in the record.12 The medical
evidence of record also substantiated his description of the April 4, 2018 incident. In an April 5,
2018 report, Dr. Akpandak reported a history of injury of that appellant was placing a radio into a
cabinet at work when the cabinet fell on his head. In addition, appellant’s action surrounding the
incident corroborate his description. He stopped work and sought medical treatment the morning
of April 5, 2018. As noted above, a claimant’s statement that an injury occurred at a given time,
place, and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.13 The Board finds, therefore, that appellant has established that the April 4,
2018 employment incident occurred in the performance of duty, as alleged.
As appellant has established that the April 4, 2018 employment incident factually occurred,
the question becomes whether this incident caused an injury.14 The Board will, therefore, set aside
10

A.C., id.; Joseph H. Surgener, 42 ECAB 541, 547 (1991).

11

A.C., supra note 9; Betty J. Smith, 54 ECAB 174 (2002).

12

See S.W., Docket No. 17-0261 (issued May 24, 2017) (the Board found that OWCP improperly determined that
the alleged employment incident did not occur when appellant provided consistent accounts of the claimed incident
and there was no evidence to refute her detailed description); see also J.L., Docket No. 17-1712 (issued
February 12, 2018).
13

Supra note 9.

14

See Willie J. Clements, 43 ECAB 244 (1991).

4

OWCP’s August 3, 2018 decision and remand the case for consideration of the medical evidence.
Following this and other such further development as deemed necessary, OWCP shall issue a
de novo decision addressing whether appellant has met her burden of proof to establish a diagnosed
medical condition causally related to the accepted employment incident and any attendant
disability.15
CONCLUSION
The Board finds that appellant has met his burden of proof to establish that the April 4,
2018 employment incident occurred in the performance of duty, as alleged. The Board further
finds, however, that this case is not in posture for a decision with regard to whether appellant has
established causal relationship between his diagnosed conditions and the accepted April 4, 2018
employment incident.

15

The Board notes that the employing establishment issued appellant a signed authorization for examination and/or
treatment (Form CA-16) authorizing medical treatment. The Board has held that where an employing establishment
properly executes a Form CA-16 authorizing medical treatment related to a claim for a work injury, the form creates
a contractual obligation, which does not involve the employee directly, to pay for the cost of the examination/treatment
regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for which
treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by
OWCP. See 20 C.F.R. § 10.300(c).

5

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: May 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

